DETAILED ACTION
Claims 2-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

claims 2, 11 and 16) limitation “a communication unit configured to perform communication via a network” and “a data processing unit configured to output an activation instruction to a network apparatus connected to the network through the communication unit” for claims 2 and 16 and “network apparatus activation device configured to output an activation instruction to the network apparatus via the network” for claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder communication unit configured to” and “a data processing unit configured to” coupled with the functional languages perform communication via a network” and  “output an activation instruction to a network apparatus connected to the network through the communication unit” for claims 2 and 16 and “output an activation instruction to the network apparatus via the network” for claim 11 without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-14 and 16 has/have been interpreted 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a communication unit”, “a data processing unit” and “network apparatus activation device”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4, 5, 7, 9, 11, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2008/0229091 A1 to Abu-Akel et al.

As to claim 2, Abu-Akel teaches an electronic apparatus activation control apparatus, comprising: 
Communication Controller 26); and 
a data processing unit (Remote Activation Device 12) configured to output an activation instruction to a network apparatus (Target Computer 16) connected to the network through the communication unit, the data processing unit recognizing a state transition from a non-active state to an active state of the electronic apparatus activation control apparatus and outputting the activation instruction to the network apparatus on the basis of recognition of the state transition (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user..” paragraphs 0040/0041/0054/0058-0060/0062).  

As to claim 4, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the state transition from the non-active state to the active state shifts the network apparatus to an activation state (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0041/0054/0058-0060/0062).  

The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraph 0058).  

As to claim 7, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein in the state transition from the non-active state to the active state, the data processing unit determines one of an apparatus and a user that causes the state transition, selects the network apparatus to be activated on the basis of a determination result (Mac address synchronization), and outputs the activation instruction for activating only the network apparatus selected (“...The function and operation of the remote activation device 12 can be understood with reference to FIG. 4. In order for the remote activation device 12 to function properly, the remote activation device 12 must first be synchronized with the target computer 16; that is, the physical address (also known as the MAC address) of the target computer 16 with which the remote activation device 12 will be associated must be published or made known to the remote activation device 12...The MAC address is necessary in order for the remote activation device 12 to communicate with the target computer 16. The MAC address is a unique identifier that is hard coded into the network interface card of the target computer 16. The MAC address is static and therefore does not change over time. As such, synchronization between the remote activation device 12 and the target computer 16 needs only to be accomplished once, unless the remote activation device 12 is later paired with a different target computer 16 having a different network interface card with a different MAC address, at which time the remote activation device 12 can be re-synchronized...Synchronization with the target computer 16 can be achieved in any of a number of ways, and can be accomplished manually, semi-automatically or automatically. For example, the MAC address for the target computer 16 can be acquired from the network interface card manufacturer that encodes the MAC address or during boot-up of the target computer 16 into the pre-execution environment (PXE). Once obtained, the MAC address can be manually or automatically programmed into the remote activation device 12 and/or stored in its memory module 30 via the communications controller 26 or an external data interface 37, such as a serial connection, for example...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraphs 0055-0058).  

As to claim 9, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the electronic apparatus activation control apparatus is an illumination switch, and wherein the data processing unit recognizes an operation of turning on the illumination switch by a user as the state transition from the non-active state to the active state of the electronic apparatus activation control apparatus and outputs the activation instruction to the network apparatus on the basis of the recognition of the state transition (“...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12... It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0054/0058/0062).  

As to claims 11, 15 and 16 see the rejection of claim 2 above.

As to claim 13, Abu-Akel teaches the electronic apparatus activation control system according to claim 11, wherein in response to reception of the activation instruction from the network apparatus activation device, the network apparatus performs a transition process from a standby state in which a reception4Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON detection of the activation instruction is possible to an activation state in which an apparatus main operation is possible (“...The Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0060/0062).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2012/0209991 A1 to Handa 

As to claim 3, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus: the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus: (i) cause the electronic apparatus activation control apparatus to enter a standby state for a time period, (ii) after the time period has elapsed, determine whether or not the electronic apparatus activation control apparatus is maintained in the active state or is in the non-active state, (iii) output the activation instruction until a determination result therefrom indicates that the electronic apparatus 
 Handa teaches the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus, 
(i) cause the electronic apparatus activation control apparatus to enter a standby state for a time period (S408 paragraphs 0068/0069) and 
(ii) after the time period has elapsed, determine whether or not the electronic apparatus activation control apparatus is maintained in the active state or is in the non-active state (S408 paragraphs 0068/0069) and 
(iii) output the activation instruction until a determination result therefrom indicates that the electronic apparatus activation control apparatus has shifted from the active state to the non- active state (Step 408 paragraphs 0068/0069). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Handa because the teaching of Handa would improve the system of Abu-Akel by seamlessly controlling the activation of remote devices.

As to claim 12, see the rejection of claim 3 above.

Claims 6, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of  U.S. Pub. No. 2009/0299541 A1 to Park et al.

As to claim 6, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit periodically performs a state detection of the electronic apparatus activation control apparatus (“...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraph 0058).  

Abu-Akel is silent with reference to when recognizing that the electronic apparatus activation control apparatus shifts from the active state to the non-active state, stops outputting of the activation instruction to the network apparatus. 
Park teaches when recognizing that the electronic apparatus activation control apparatus shifts from the active state to the non-active state, stops outputting of the activation instruction to the network apparatus (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Park because the teaching of Park would improve the system of Abu-Akel by optimally monitoring and controlling power resources.

As to claim 10, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, the electronic apparatus activation control apparatus being an illumination switch (“...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12... It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0054/0058/0062).
Abu-Akel is silent with reference to wherein the data processing unit recognizes an operation of turning off the illumination switch by a user as the state 3Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON transition from the active state to the non-active state of the electronic apparatus activation control apparatus and stops outputting of 
Park teaches wherein the data processing unit recognizes an operation of turning off the illumination switch by a user as the state 3Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON transition from the active state to the non-active state of the electronic apparatus activation control apparatus and stops outputting of the activation instruction to the network apparatus on the basis of the recognition of the state transition (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Park because the teaching of Park would improve the system of Abu-Akel by optimally monitoring and controlling power resources.

As to claim 14, Abu-Akel teaches the electronic apparatus activation control system according to claim 13, however it is silent with reference to 
Park teaches wherein the network apparatus periodically detects the reception of the activation instruction from the network apparatus activation device, and when the reception detection of the activation instruction is stopped in the periodical detection process, performs the transition process from the activation state to the standby state (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Park because the teaching of Park would improve the system of Abu-Akel by optimally monitoring and controlling power resources.

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of  U.S. Pub. No. 2012/0315848 A1 to Smith et al.

As to claim 8, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the state transition from the non-active state to the active state is triggered by detection of a registered terminal in a communications area of the electronic apparatus activation control apparatus.  
Smith teaches wherein the state transition from the non-active state to the active state is triggered by detection of a registered terminal in a communications area of the electronic apparatus activation control apparatus (“…Examples of passive use cases may include user identification initiated by a passive NFC tag (e.g. a badge or keyfob), an NFC capable accessory device (e.g., a remote control), or an NFC-capable mobile device (e.g., mobile phone) being held within the activation range of the NFC receiver. The NFC receiver may be implemented on an ancillary control system device, either a dedicated receiver or integrated into another piece of equipment (e.g., control surface, touch panel, user interface device). When within range, the passive tag is activated and interrogated and delivers a unique identification string to the reader device. The reader device then informs the control system of the details of the event as well as performs some actions directly if necessary to support the intended outcome…” paragraphs 0028/0029/0033/0034/0038/0039).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Smith because the teaching of Smith would improve the system of Abu-Akel by a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, laptops, to establish communication by bringing them within range of each other.

Response to Arguments
Applicant's arguments filed 02/25/21 have been fully considered but they are not persuasive.
Applicants argued in substance that the Abu-Akel prior art does not teach a data processing unit recognizing a state transition from a non-active state to an active state of the electronic apparatus activation control apparatus and outputting the activation instruction to the network apparatus on the basis of recognition of the state transition.

As disclosed in the instant application and claim 9, “the recognition” by the data processing unit in claim 1 is the data processing unit recognizing an operation of turning on an illumination switch by a user. In essence the illumination switch is turned on by a user. The data processing unit recognizes this turning or switching on of the illumination switch and then activates the network apparatus. 
The Abu-Akel prior art discloses a user interface 128/228/328 for the remote activation device 12 that includes a power switch or button 44. As with the instant application disclosure and at least claim 9, the power switch or button (claimed illumination Switch) is turned on by a user. The remote activation device (claimed data processing unit) recognizes this turning or switching on of the power switch or button and then activates the target device (claimed network apparatus).
NOTE: the Examiner acknowledges Applicant’s indication that the claims in this application do not invoke 112(f) protection.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.